Citation Nr: 0103126	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-23 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.  

This appeal arises from a May 1997 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) that, in 
pertinent part, denied service connection for residuals of a 
right leg injury.  In July 2000, the Board of Veterans' 
Appeals (Board) remanded the case to afford the veteran a 
Travel Board hearing, which was held in November 2000. 


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran suffered an injury to his right calf during 
his period of active duty when he fell onto a depth charge 
rack.

3.  The veteran's currently diagnosed residuals of a right 
calf puncture wound with myalgia have been etiologically 
related to his in-service injury.


CONCLUSION OF LAW

Residuals of a right calf puncture wound with myalgia were 
incurred during the veteran's active service.  38 U.S.C.A. 
§ 1110 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.303, 3.304 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is governed by recent enactments that 
have, in part, eliminated the concept of a well grounded 
claim, reinforced the obligation of the Department of 
Veterans Affairs (VA) to assist claimants, and imposed 
certain notice requirements on VA.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(2000) (VCAA).  The new enactments and revisions to VA's 
claims adjudication process are applicable to pending claims, 
such as the veteran's claim.  The Board reviews the veteran's 
claim in light of the pertinent statute and regulations.  
Inasmuch as the evidence of record is sufficient to support a 
determination favorable to the veteran, the Board finds that 
for purposes of this appeal, the additional duties imposed on 
VA by the VCAA are met.

Under principles of direct service connection, compensation 
is payable to a veteran "[f]or disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. . . ."  38 U.S.C.A. §§ 1110 (West 
1991); see 38 C.F.R. §§ 3.303, 3.304 (2000). 

The veteran's available service medical records do not 
discuss any in-service right leg injury.  However, he has 
submitted additional evidence in support of his claim.

The veteran testified at a November 2000 hearing that he was 
injured while serving aboard a vessel during World War II.  
He was caught up in a hose and fell on a pin on a depth 
charge rack, which resulted in a puncture wound to his right 
calf.  He stated that he received treatment and did not 
return to duty for a week.

Statements from two of the veteran's service colleagues are 
to the effect that they were present when he injured his 
right calf.  Both indicated that the veteran received 
treatment, and did not return to duty for a period of time.

The veteran's children, a son and a daughter, have both 
submitted letters attesting to ongoing problems that they 
have observed involving the veteran's right leg.
Finally, one of the veteran's treating physicians submitted 
various letters in support of the veteran's claim.  
Specifically, in a November 2000 letter, the private 
physician wrote that he had been treating the veteran for 
various conditions.  He recounted the veteran's account of an 
in-service injury to his right calf.  The physician noted 
that the veteran "continues to have a constricting type of 
pain in his calf due to chronic scarring from this injury."  
The physician also stated that "[b]ased on these statements 
by the witnesses above, I believe it is likely the veterans 
[sic.] right leg condition was caused by the accident during 
his military service."  This statement was a continuation of 
a letter that the physician had written in June 1999, wherein 
he indicated that the veteran was suffering from chronic pain 
in the right calf area that had "been present since an 
incident also sustained in the military service . . ."

On VA examination in June 1998, the examining physician found 
a small, three millimeter, scar site that was nontender and 
without adhesions, tendon damage, muscle atrophy or 
herniation, loss of function, or peripheral manifestations of 
neurovascular compromise.  The diagnosis was myalgia of the 
right calf secondary to puncture wound with residuals.

Although there is no contemporary documentation of an in-
service right calf injury in the veteran's service medical 
records, the Board must view the supporting evidence in light 
of the applicable rule that gives a claimant the benefit of 
the doubt when evidence is in equipoise.  38 U.S.C.A. 
§ 5107(b).  The veteran has testified that he suffered a 
right calf puncture injury during active duty.  He has also 
proffered supporting statements from two witnesses to the 
injury.  Moreover, he has testified as to the ongoing 
problems that he has experienced as a result of the right 
calf injury, and he has proffered supporting statements from 
two of his children.  Finally, he has submitted medical 
statements from a private physician opining that there is a 
relationship between the in-service injury and the current 
disability.  The June 1998 VA examination also supports that 
the two are related.  In sum, the evidence supports the 
veteran's claim.  Accordingly, the Board finds that the 
veteran incurred residuals of a right calf puncture wound 
with myalgia during his active service and that service 
connection is warranted for such disability. 
ORDER

Service connection for residuals of a right calf puncture 
wound with myalgia is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

